


116 HR 1173 IH: President George H.W. Bush and Barbara Bush Dollar Coin Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1173
IN THE HOUSE OF REPRESENTATIVES

February 13, 2019
Mr. Williams introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To require that $1 coins issued during 2019 honor President George H.W. Bush and to direct the Secretary of the Treasury to issue bullion coins during 2019 in honor of Barbara Bush.
 
 
1.Short titleThis Act may be cited as the President George H.W. Bush and Barbara Bush Dollar Coin Act.  2.Coins honoring President George H.W. Bush and Barbara Bush (a)Circulating $1 coins honoring president George H.W. BushNotwithstanding subsections (d), (n)(2)(E), (n)(3), (n)(4), and (n)(8) of section 5112 of title 31, United States Code, in addition to the coins to be issued under subsection (r) of such section 5112, and in accordance with the other provisions of subsection (n) of such section 5112, $1 coins issued during the 1-year period beginning on January 1, 2019, shall bear the image of President George H.W. Bush. 
(b)Bullion coins honoring Barbara BushNotwithstanding paragraphs (1) and (5)(C) of section 5112(o) of title 31, United States Code, and in accordance with the other provisions of such section 5112(o), the Secretary of the Treasury shall, during the 1-year period beginning on January 1, 2019, issue bullion coins that bear the image of Barbara Bush.   